COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      In re Christian Faith Missionary Baptist Church

Appellate case number:    01-14-00057-CV

Trial court case number: 2012-73452

Trial court:              127th District Court of Harris County

        On February 27, 2014, counsel for Real Parties in Interest filed a Motion of Extension of
Time to File Response. The motion is GRANTED. The response of Real Parties in Interest to
the Petition for Writ of Mandamus, if any, is due March 10, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually     Acting for the Court


Date: February 28, 2014